UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153261 GOLDEN OPPORTUNITIES CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 87-0814235 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 520 S. Snowmass Circle, Superior, Colorado, 80027 (Address of Principal Executive Offices) (Zip Code) (303) 494-5889 (Registrant’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Registrant's common stock as of July 31, 2011 was 33,570,000 shares of common stock. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to Golden Opportunities Corp. Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2011, filed with the Securities and Exchange Commission on September 14, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. GOLDEN OPPORTUNITIES CORPORATION FORM 10-Q July 31, 2011 TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements F-2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 4 PART II -OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Other Information 5 Item 6. Exhibits 5 SIGNATURES 6 PART 1 - FINANCIAL INFORMATION GOLDEN OPPORTUNITIES CORPORATION (A development stage company) BALANCE SHEETS July 31, 2011 January 31, 2011 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $
